DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-18, drawn to a method for preparation of ikaite.
Group II, claim 19, drawn to a method for storage/reduction of carbon dioxide.
Group III, claims 21, 23-28, drawn to a system for preparation of ikaite.


Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of contacting an alkaline solution comprising carbonate and bicarbonate ions with a water solution comprising Ca2+ at a temperature not exceeding 15°C, wherein contact between the alkaline aqueous solution and the water solution takes place at a permeable or porous surface, through which the alkaline aqueous solution is fed to the water solution or through which the water solution is fed to the alkaline aqueous solution at flow rate which is controlled to facilitate formation of ikaite crystals, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Buchardt et al. ("Ikaite Tufa Towers in lkka Fjord, Southwest Greenland: Their Formation by Mixing of Seawater and Alkaline Spring Water", JOURNAL OF SEDIMENTARY RESEARCH, vol. 71, no. 1, 1 January 2001 (2001-01-01), pages 176-189).  Buchardt teaches a (naturally occurring) process for preparation of ikaite (CaCO36H2O) (abstract; pages 182, 184, 187-188; figures 5, 10), comprising contacting an alkaline aqueous solution (spring water), which comprises carbonate and bicarbonate ions (page 187, point 2 of "Conclusions" section), with a water solution (seawater), which comprises Ca2+, at a temperature below 6°C (abstract; page 187, left column, end of third full paragraph), wherein contact between the alkaline aqueous solution and the water solution takes place at a permeable or porous surface (i.e. the bottom of the fjord, which is mainly composed of a clay layer and has fractures and orifices through which the alkaline spring water seeps), through which the alkaline 2 to a carbonate solution.  In addition, spring water is an alkaline aqueous solution formed by supplying gaseous CO2 to a carbonate solution (i.e., acid rain collecting in ground water).
A telephone call was made to David Zelner on 01/24/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734